Title: To James Madison from John Gavino, 3 September 1802
From: Gavino, John
To: Madison, James


					
						Sir
						Gibraltar 3d. Septemr. 1802
					
					Deprived the pleasure of any of your favours I beg leave to referr to my last despatch No. 96.
					Two days ago arrived from Tetuan 36 Morrocco Seamen  the report is they come to take away the Tripolin ship (laid up here) with the Emperours flag as his Property, and Carry her to Tetuan.  This is all that transpires.  It will require a few days to get her ready.  We have no late accot. from Consul Simpson, the Boats having been prevented coming over from Tanger accot. Contrary Winds, tho Expected first Change.  I fear matters are not so Curt. as could wish.
					The Boston Capn. McNeill is Expected here from Malaga on her way Home.
					The Adams is in Port repairing her Mizen Mast.  It is currently aserted that the Algereens have declard Warr Against France.  I have the honor to be—Sir Your most obdt. & most he. Servt.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
